Citation Nr: 0905245	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-25 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as a residual to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1972.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  In March 2008, the Board remanded 
the case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review. 

The Board notes that, in his substantive appeal, the Veteran 
indicated that his in-service noise exposure has caused 
ringing in his ears.  Although a claim for bilateral hearing 
loss is on appeal, a claim for tinnitus has not yet been 
adjudicated by the RO.  Therefore, the Board interprets the 
Veteran's statement as an informal claim for service 
connection for tinnitus and REFERS such claim to the RO for 
appropriate action.


FINDINGS OF FACT


1. The Veteran did not serve in the Republic of Vietnam and 
is not presumed to have been exposed to herbicides.

2.  Prostate cancer was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service, to include exposure to 
herbicides.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the 
Veteran's active duty military service, nor may such be 
presumed to have been incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
AOJ decision on the claim for VA benefits.  Pelegrini.  In 
this case, the Veteran was provided with VCAA notification 
letters in August 2004 and February 2005, prior to the 
initial unfavorable AOJ decision issued in April 2005.  
Additional letters were sent in April 2008 and October 2008. 

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices issued in August 2004 and 
February 2005 informed the Veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
The February 2005 letter also specifically addressed claims 
for service connection based on herbicide exposure.  With 
regard to the notice requirements under Dingess/Hartman, the 
April 2008 VCAA letter provided notice as to disability 
ratings and effective dates.  The Board acknowledges the 
defective timing of this notice, but finds no prejudice to 
the Veteran as a result.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  As the Board herein concludes that 
the preponderance of the evidence is against the Veteran's 
service connection claim, any questions as to the assignment 
of a disability rating and effective date are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, service personnel records, and private treatment 
records were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
Veteran has a disorder related to prostate cancer that is a 
result of his military service is not necessary to decide his 
claim.  Any current medical opinion linking such disability 
to the Veteran's military service would necessarily be based 
upon the unsubstantiated history provided by the Veteran 
decades following discharge from service.  In the absence of 
any evidence of complaints, treatment, or diagnoses referable 
to the prostate in service, there is no competent basis upon 
which to conclude that the Veteran's current disability is 
related to service.  In addition, no competent medical 
evidence suggesting such causal connection has been submitted 
or identified by the Veteran.  Thus, the Board concludes that 
an examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  As discussed below, the 
evidence fails to establish that the Veteran served in the 
Republic of Vietnam. 

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003). 

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  Direct service connection may be granted for 
disease or disability diagnosed in service; or, if diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he was exposed to herbicides during 
service and that he developed prostate cancer as a result.  
Therefore, he argues that service connection is warranted for 
prostate cancer.

Initially, the Board observes that the record reveals that 
the Veteran was diagnosed with prostate cancer in April 1997 
and underwent a prostatectomy in August 1997.  Further, the 
medical evidence establishes that he suffers residuals of the 
prostatectomy, to include erectile dysfunction.  Therefore, 
the Board finds that the Veteran has a current disability 
related to prostate cancer.

However, the record does not demonstrate a relationship 
between the Veteran's prostate cancer and his military 
service.  The Veteran contends that he was exposed to 
herbicides while serving during the Vietnam War.  His service 
personnel records reflect that he was a firefighter.  He has 
argued that he was exposed to herbicides while stationed in 
Thailand where he was stationed or when he was in Vietnam on 
a mission.  However, a careful review of the Veteran's 
service treatment records and service personnel records does 
not reveal that the Veteran set foot in Vietnam at any point 
during his military service.  Without such evidence, the 
Veteran is not presumed to have been exposed to herbicides 
during service.

The Board acknowledges the Veteran's arguments that 
herbicides were used in Thailand where he was stationed, as 
well as the supporting literature he has submitted relevant 
to testing on herbicides conducted at Bor Fai airport in Hua 
Hin, Prachuab Kiri Khan Province, Thailand in 1964-1965.  
Nevertheless, the herbicide testing was conducted 
approximately four years prior to the Veteran's entry into 
active duty.  Moreover, the Veteran's service records 
indicate that he was stationed at Ubon Royal Thai Air Force 
Base (RTAFB).  The Board takes judicial notice of the fact 
that Ubon RTAFB is in Ubon Ratchathani Province, which is in 
eastern Thailand, on the Thailand/Cambodia border, and 
Prachuab Kiri Khan Province is in southwestern Thailand, on 
the Thailand/Myanmar border.  Hence, the Veteran was not 
stationed at or near the location of the herbicide testing 
identified.  
Accordingly, the evidence does not provide any support for 
affording the Veteran presumptive service connection for 
prostate cancer based on herbicide exposure.  

With regard to direct service connection, the Board notes 
that the first complaint, treatment, or diagnosis of any 
disorder of the prostate was in February 1987, when the 
Veteran was treated for epididymitis of the prostate.  He was 
not diagnosed with prostate cancer until April 1997.  Thus, 
the earliest date of record related to any disorder of the 
prostate is over 14 years, and of prostate cancer almost 25 
years, after his discharge from service.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, there is no competent medical evidence 
associating the Veteran's prostate cancer with is military 
service.  Thus, the only evidence that his prostate cancer is 
etiologically related to his service is the Veteran's own 
statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a relationship between 
the Veteran's prostate cancer and his military service, 
service connection is also not warranted on a direct basis.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the Veteran's claims, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for prostate cancer.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal, and his service connection claims must be 
denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7. 


ORDER

Service connection for prostate cancer, claimed as due to 
exposure to herbicides, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


